Name: 82/442/EEC: Commission Decision of 19 May 1982 concerning applications for the reimbursement under Regulation (EEC) No 1054/81 establishing a common measure for the development of beef cattle production in Ireland and Northern Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  regions of EU Member States;  animal product;  economic policy;  information technology and data processing; NA
 Date Published: 1982-07-06

 Avis juridique important|31982D044282/442/EEC: Commission Decision of 19 May 1982 concerning applications for the reimbursement under Regulation (EEC) No 1054/81 establishing a common measure for the development of beef cattle production in Ireland and Northern Ireland (Only the English text is authentic) Official Journal L 198 , 06/07/1982 P. 0039 - 0049COMMISSION DECISION of 19 May 1982 concerning applications for reimbursement under Regulation (EEC) No 1054/81 establishing a common measure for the development of beef cattle production in Ireland and Northern Ireland (Only the English text is authentic) (82/442/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1054/81 of 21 April 1981 establishing a common measure for the development of beef cattle production in Ireland and Northern Ireland (1), and in particular Article 6 (3) thereof, Whereas requests for reimbursement to be submitted to the EAGGF, Guidance Section, by the Government of the United Kingdom in respect of Northern Ireland and by the Government of Ireland must include certain information needed for checking that expenditure complies with the provisions of Regulation (EEC) No 1054/81; Whereas, if the check is to be effective, the Member States concerned must hold the supporting documents at the Commission's disposal for a period of three years from the payment of the last reimbursement; Whereas the measures provided for in this Decision are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 1. Applications for reimbursement drawn up in accordance with Article 6 of Regulation (EEC) No 1054/81 must be submitted in accordance with the tables set out in Annexes 1 to 7. 2. The Governments of Ireland and the United Kingdom shall communicate to the Commission, at the same time as the first application for reimbursement, the texts of national implementing and control provisions, administrative directives, forms or any other documents concerning the administrative procedures for implementing the measures concerned. Article 2 The Governments of Ireland and the United Kingdom shall, for a period of three years from the payment of the last reimbursement, hold at the Commission's disposal all the supporting documents in their possession on the basis of which the aid provided for in Regulation (EEC) No 1054/81 was granted, or certified copies thereof, as well as complete case files on the beneficiaries. Article 3 This Decision is addressed to Ireland and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 111, 23.4.1981, p. 1. ANNEX 1 Application for reimbursement of expenditure incurred by ... during 19.. under Regulation (EEC) No 1054/81 for the development of beef cattle production in Ireland and Northern Ireland SUMMARY SHEET >PIC FILE= "T0021790"> Date, stamp and signature of the competent authority ANNEX 2.1 Application for reimbursement of expenditure incurred by ... during 19.. under Article 3 (1) (a) and (b) of Regulation (EEC) No 1054/81 ON FARM RECORDING SCHEME MOBILE UNIT >PIC FILE= "T0021791"> It is confirmed that: - the measures have been carried out in accordance with Council Regulation (EEC) No 1054/81 of 21 April 1981, with the detailed rules for application of those measures as laid down in Commission Regulation (EEC) No 1410/81 of 25 May 1981, and with the various submissions made to the Commission by the Member State under those Regulations, - projects for which Community aid is provided under other common measures have been excluded from this scheme. Date, stamp and signature of the competent authority ANNEX 2.2 Application for reimbursement of expenditure incurred by ... during 19.. under Article 3 (1) (a) and (b) of Regulation (EEC) No 1054/81 ON FARM RECORDING SCHEME REDUCTION OF PEDIGREE BREEDERS' COSTS >PIC FILE= "T0021792"> It is confirmed that: - the measures have been carried out in accordance with Council Regulation (EEC) No 1054/81 of 21 April 1981, with the detailed rules for application of those measures as laid down in Commission Regulation (EEC) No 1410/81 of 25 May 1981, and with the various submissions made to the Commission by the Member State under those Regulations, - projects for which Community aid is provided under other common measures have been excluded from this scheme. Date, stamp and signature of the competent authority ANNEX 3.1 >PIC FILE= "T0021793"> ANNEX 3.2 Application for reimbursement of expenditure incurred by ... during 19.. under Article 3 (1) (a) and (b) of Regulation (EEC) No 1054/81 PERFORMANCE AND PROGENY TESTING OF BEEF BULLS SELECTED BULLS ON PERFORMANCE TEST - PREMIUM PER BULL >PIC FILE= "T0021794"> It is confirmed that: - the measures have been carried out in accordance with Council Regulation (EEC) No 1054/81 of 21 April 1981, with the detailed rules for application of those measures as laid down in Commission Regulation (EEC) No 1410/81 of 25 May 1981, and with the various submissions made to the Commission by the Member State under those Regulations, - projects for which Community aid is provided under other common measures have been excluded from this scheme. Date, stamp and signature of the competent authority ANNEX 3.3 Application for reimbursement of expenditure incurred by ... during 19.. under Article 3 (1) (a) and (b) of Regulation (EEC) No 1054/81 PERFORMANCE AND PROGENY TESTING OF BEEF BULLS SELECTED BULLS ON PROGENY TEST - PREMIUM PER PROGENY >PIC FILE= "T0021795"> It is confirmed that: - the measures have been carried out in accordance with Council Regulation (EEC) No 1054/81 of 21 April 1981, with the detailed rules for application of those measures as laid down in Commission Regulation (EEC) No 1410/81 of 25 May 1981, and with the various submissions made to the Commission by the Member State under those Regulations, - projects for which Community aid is provided under other common measures have been excluded from this scheme. Date, stamp and signature of competent authority ANNEX 4 Application for reimbursement of expenditure incurred by ... during 19.. under Article 3 (1) (c) of Regulation (EEC) No 1054/81 USE OF ARTIFICIAL INSEMINATION >PIC FILE= "T0021796"> It is confirmed that: - the measures have been carried out in accordance with Council Regulation (EEC) No 1054/81 of 21 April 1981, with the detailed rules for application of those measures as laid down in Commission Regulation (EEC) No 1410/81 of 25 May 1981, and with the various submissions made to the Commission by the Member State under those Regulations, - projects for which Community aid is provided under the common measures have been excluded from this scheme, - eligible expenditure considered for reimbursement does not exceed 7 75 ECU(A) per cow inseminated, - the amount of aid granted for insemination has been indicated to farmers on insemination documents, - the aid granted relates to the first insemination of cattle made for the claim year by recognized artificial insemination services, - aid to farmers practising DIY AI has been granted only to those who are licensed to do so by the Department of Agriculture. Date, stamp and signature of the competent authority ANNEX 5 Application for reimbursement of expenditure incurred by ... during 19.. under Article 3 (1) (d) of Regulation (EEC) No 1054/81 IMPROVEMENT OF PASTURES AND MEADOWS - USE OF LIME >PIC FILE= "T0021797"> It is confirmed that: - the measures have been carried out in accordance with Council Regulation (EEC) No 1054/81 of 21 April 1981, with the detailed rules for application of those measures as laid down in Commission Regulation (EEC) No 1410/81 of 25 May 1981, and with the various submissions made to the Commission by the Member State under those Regulations, - eligible expenditure considered for reimbursement does not exceed 4 70 ECU(A) per tonne of lime, - aid has been granted only for lime used by farmers for the improvement of pastures and meadows, - the aid granted under this Regulation does not increase the aid available under other Council measures current in Ireland or Northern Ireland. Date, stamp and signature of the competent authority ANNEX 6 Application for reimbursement of expenditure incurred by ... during 19.. under Article 3 (1) (e) of Regulation (EEC) No 1054/81 IMPROVEMENT OF WINTER FEED SUPPLIES - SILAGE MAKING >PIC FILE= "T0021798"> It is confirmed that: - the measures have been carried out in accordance with Council Regulation (EEC) No 1054/81 of 21 April 1981, with the detailed rules for application of those measures as laid down in Commission Regulation (EEC) No 1410/81 of 25 May 1981, and with the various submissions made to the Commission by the Member State under those Regulations, - projects for which Community aid is provided under other common measures have been excluded from this scheme, - eligible expenditure considered for reimbursement does not exceed 4 75 ECU(A) per tonne of silage, - the aid granted relates to farmers making silage for the first time for use on their own farms. Date, stamp and signature of the competent authority ANNEX 7 Recoveries 19.. SUMS RECOVERED IN RESPECT OF AIDS GRANTED BY ... UNDER REGULATION (EEC) No 1054/81 >PIC FILE= "T0021799"> Date, stamp and signature of the competent authority